PER CURIAM.
Having entered a plea and been sentenced on a charge of dealing in certain stolen property in Union County, Robert Franklin Dicks petitions this court for prohibition relief to preclude his continued prosecution in Columbia County on charges of grand theft of the same property. The state concedes that under Florida law, double jeopardy principles preclude a person from being convicted of both the theft of certain goods and dealing in the same stolen goods in connection with one scheme or course of conduct. See Hall v. State, 826 So.2d 268 (Fla.2002); Kilmartin v. State, 848 So.2d 1222 (Fla. 1st DCA 2003). The state also correctly acknowledges that because both the Union County and Columbia County charges relate to the same property, the use of “and/or” language to describe the property in the Union County information to which Dicks entered a plea does not operate to permit the continued prosecution of the theft charges relating to the same property in Columbia County. See Corvo v. State, 916 So.2d 44 (Fla. 3d DCA 2005).
*438Accordingly, the petition for writ of prohibition is GRANTED.
VAN NORTWICK, LEWIS, and THOMAS, JJ., concur.